DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-26-2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-8, 10-13, 16-17 and 19-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                    Election/Restrictions
Applicant’s election with traverse of a lithium battery comprising a nonaqueous electrolyte comprising a solvent mixture comprising ethylene carbonate, at least one cosolvent comprising ethyl methyl carbonate and at least one phosphate additive where  in the reply filed on 7-20-2020 is acknowledged.  The traversal is on the ground(s) that all carbonate solvents have the same structures.  This is not found persuasive because not every carbonate solvent will be taught in the same reference and thus the election of species requirement.           The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of a battery comprising a stabilized manganese cathode comprising LixNiyMzMn2-y-ZO4-d where M = Fe; an anode comprising lithium titanate and an electrolyte that does not further comprise 4-fluoroethylene carbonate in the reply filed on 7-20-2020 is acknowledged.         A lithium battery comprising a stabilized manganese cathode comprising LixNiyMzMn2-y-zO4-d where M = Fe; an anode comprising lithium titanate and an electrolyte comprising a nonaqueous electrolyte comprising a solvent mixture comprising ethylene carbonate, at least one cosolvent comprising ethyl methyl carbonate and at least one phosphate additive in an amount of 0.5-1.5% by weight where R1, R2, R3 are each independently normal or branched C1 to C10 alkyl, specifically tris (1, 1, 1, 3, 3, 3-hexafluoro propan-2yl) phosphate has been found allowable. Therefore a positive electrode comprising LixNiyMzMn2-y-zO4-d where M = Fe; an anode comprising graphite and an electrolyte comprising 0.5-1.5% by weight of triphenyl phosphate was searched.
Claims 4 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-20-2020.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-8, 10-11, 12-13, 16-17 and 19-20, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murai (US 2008/0193852) in view of Liu et al. (“Understanding the Improved Electrochemical Performances of Fe-Substituted 5 V Spinel Cathode LiMn1.5Ni0.5O4”.                       Murai teaches on page 2, [0015] and page 5, [0061-0075], a battery comprising a positive electrode containing a complex oxide having the Formula LiyM2O4 where M represents one or more kinds of transition metals, 0 < y < 2; a negative electrode comprising graphite [claim 8], a separator and an electrolyte comprising a lithium salt and an additive comprising 0.1-4% by mass of triphenyl phosphate. Murai teaches on page 8, [0126], Example 52, that the battery comprises LiMn2O4 as the positive electrode active material.  Murai teaches in Figure 5, Example 44, adding 0.5 wt% of triphenyl phosphate (TPP).  Murai teaches in Figure 11, Example 94, adding 1 wt% of triphenyl phosphate (TPP) [teaching adding 0.5 or 1 weight percent of at least one phosphate additive comprising a triphenyl phosphate].  Murai teaches in Figure 6, that the solvent mixture comprises 3:7 EC:EMC [teaching 30% EC and 70% EMC].           Murai discloses the claimed invention except teaches that the cathode can comprises LiMn2O4 instead of a manganese cathode such as LiMn1.5Ni0.42Fe0.08O4 or LiMn1.5Ni0.4Fe0.1O4.         Liu et al. teaches on page 15073, that it is known to use manganese cathodes comprising LiMn1.5Ni0.5O4 or LiMn2O4 but found that substitution of Fe for Ni providing exhibits better electrochemical performance than LiMn1.5Ni0.5O4.  Liu et al. teaches that an iron substituted lithium manganese nickel oxide (e.g. LiMn1.5Ni.0.34Fe0.16O4 or LiMn1.5Ni.0.42Fe0.08O4) active material has improved cycling performance and rate capability (pp. 15073, 15079).           It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiMn1.5Ni.0,42Fe0.08O4 instead of LiMn2O4 as the cathode active material of Murai because Liu et al. teaches that such an active material has improved cycling performance and rate capability. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727